Name: Decision of the Court of Justice amending Annex II to the Rules of Procedure (extensions of time limits on account of distance)
 Type: Decision
 Subject Matter: executive power and public service;  politics and public safety;  European construction;  EU institutions and European civil service;  demography and population
 Date Published: 1997-04-19

 Avis juridique important|31997D0419(01)Decision of the Court of Justice amending Annex II to the Rules of Procedure (extensions of time limits on account of distance) Official Journal L 103 , 19/04/1997 P. 0003 - 0003DECISION OF THE COURT OF JUSTICE amending Annex II to the Rules of Procedure (extensions of time limits on account of distance)THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES.Having regard to Article 81 (2) of the Rules of Procedure,Whereas, by reason of the accession to the European Communities of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, it is necessary to provide for the extension of time limits on account of distance as regards parties habitually resident in the new Member States;Whereas Annex II to the Rules of Procedure, as adopted on 19 June 1991, must therefore be amended,DECIDES:Article 1The third indent of Article 1 of Annex II to the Rules of Procedure shall be replaced by the following:'- for the European territory of the Kingdom of Denmark, for the Kingdom of Spain, for Ireland, for the Hellenic Republic, for the Italian Republic, for the Republic of Austria, for the Portuguese Republic (with the exception of the Azores and Madeira), for the Republic of Finland, for the Kingdom of Sweden and for the United Kingdom: 10 days.`Article 2This Decision shall be published in the Official Journal of the European Communities.It shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Luxembourg on 11 March 1997.